DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 26 August 2021.

Response to Amendment
Claims 1-12, 14-15, 18-30, 32-33, and 36 have been amended. Claims 37 and 38 have been newly added. Claims 1-38 are pending.
In response to the amendments to the claims, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 18 May 2021) are withdrawn. In response to the amendments to the claims, the rejections under 35 USC 112(b) are withdrawn, with exceptions discussed below.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
In response to the rejections of claims 1-9 and 11-18 under 35 USC 103 over Du (CN206276186U) in view of Xuan (CN103031168A), Applicant argues that (1) incorporating dozens of elements taught by Xuan into the teachings of Du does not provide a person having ordinary skill in the art with a reasonable expectation of success in outputting a recovered hydrocarbon and a hydrocarbon-depleted nitrogen stream, let alone at the claimed amounts and purity, without the external supply of regeneration gas as would be needed were it not for the flow regulation valve configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the Du teaches the great variation in outcomes when different combinations of methods and separation sequences are implemented in polyolefin tail gas recovery systems; and (3) none of the cited references teaches a shell-tube heat exchanger as claimed. See Remarks, p. 13/15, first two paragraphs.
Regarding (1), Du teaches a polyolefin tail gas recovery system wherein a drying device is provided between a compression cooling separation unit 1 and a heavy hydrocarbon separation unit 2, which is upstream of a light hydrocarbon separation unit 3 (Du; Fig. 1; [0025], [0035]). The drying equipment of the drying device is not shown in the figure and is not further specified (Du; [0037]). Therefore, the skilled practitioner would have recognized that the teachings of Du assume the providing of a drying device already known in the art. Xuan discloses a prior art drying device ([0014]) for a process in which water and hydrocarbons are removed from a process gas ([0005]). Since the drying device of Xuan is effective for reducing a moisture content of a process gas (Xuan, [0060]: “the moisture content in the regeneration gas is already very small”), it is the examiner’s assessment that the practitioner of Du would have had a reasonable expectation of success by applying the teachings of Xuan to provide the necessary drying device. Regarding “a recovered hydrocarbon and a hydrocarbon-depleted nitrogen stream, let alone at the claimed amounts and purity,” Du teaches the obtaining of a recovered hydrocarbon and a hydrocarbon-depleted nitrogen stream (Du, [0070]: “Hydrocarbon recovery rate”; “Nitrogen purity”). It is noted that “the claimed amounts and purity” is understood to be a reference to newly added claim 38, which depends from claims 26 and 19. This claim is address in further detail below. Claims 19 and 26 were rejected over Du in view of Ma et al. (CN105004140A) and Xuan. Since the process taught by Du in view of Ma and Xuan comprises the elements of claim 38, one of ordinary skill in the art would have a reasonable expectation that the amounts and purity of the claimed invention can be achieved. Regarding “without the external supply of regeneration gas,” Xuan teaches that “the regeneration gas is taken from the process gas, and no external carrier gas is required Xuan, [0050]), so Xuan teaches this condition. Regarding “the flow regulation valve configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant,” as discussed in the previous action (p. 14, lines 1-6), Xuan teaches a valve V1/flow regulation valve to divide or separate a gas stream into separate streams (Xuan, [0042]), with one stream used for the regeneration of desiccant (Xuan, [0047]). 
Regarding (2), the passage of Du cited by Applicant (Remarks, p. 12/15, last para.) is found in Du at the bottom of p. 1/13. This text is a reference to methods of tail gas recovery that were known prior to the teachings of Du, such as the compression condensation method and turbine expansion or throttling expansion to achieve self-cryogenic cooling ([0004]), the problems of which Du is presented as addressing ([0011]). It is the examiner’s assessment that Du does not teach that a potential for a great variation in outcomes exists within the method taught by Du, or that the choice of drying device ([0025]) can generate a great variation in outcomes.
Regarding (3), Applicant’s discussion to a shell-tube heat exchanger is understood to be a reference to newly added claim 37. This claim is addressed below. However, it is noted that shell-and-tube heat exchangers are easy to maintain and repair, according to Thulukkanam (2013, Heat Exchanger Design Handbook (2nd Edition) - 1.3.1.1 Tubular Heat Exchanger. Taylor & Francis. p. 3), so it would have been prima facie obvious for a skilled practitioner to provide a shell-and-tube heat exchanger.
Applicant’s remaining arguments are repetitions of those arguments addressed above.

Claim Objections
Claims 3-4 and 21-22 are objected to because of the following informalities: 
Claim 3: The claim recites, “wherein during the heating process of the first or second adsorption bed of the regeneration process” in lines 1-2. The claim depends from claim 2, which recites, “the adsorption bed or the second adsorption bed).
Claims 4, 21, and 22 are objected to upon the same basis as claim 3.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN206276186U, hereinafter “Du”) in view of Xuan et al. (CN103031168A, hereinafter “Xuan”).
Du and Xuan, all references are to the machine translations provided at Espacenet [website of the European Patent Office] on 10 May 2021. These translations are appended herein.)
Regarding claim 1, Du discloses a polyolefin tail gas recovery system (Fig. 1; [0002]) (i.e., a system for recovering valuables from vent gas in polyolefin production) comprising:
a compression cooling separation unit 1 (i.e., a compression device) comprising a compressor 12, a cooler 13, ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., configured to perform compressing, a cooling and a separating treatment on vent gas in polyolefin production so as to output a condensed liquid and a compressed gas stream, wherein the cooler is regarded as capable of outputting a normal temperature gas);
a dryer that may be provided between the cooler 13 and the buffer tank 14 in a specific embodiment ([0038]), but which must be upstream of a subsequent light hydrocarbon separation unit 3 ([0037]) (i.e., a drying device, connected to the compression device and configured to perform dehydration treatment on the normal temperature compressed gas stream that is output by the compression device so as to output a dry gas stream);
a light hydrocarbon separation unit 3 that includes a second multi-stream heat exchanger 31 for cooling a second tail gas 23 to a separation temperature and a second gas-liquid separation tank 32 ([0043]) to output a first gas 33 ([0048]) comprising hydrogen and nitrogen ([0049]) and depleted in hydrocarbons separated by the second gas-liquid separation tank 32 ([0043]) (i.e., a condensation and separation device, connected to the drying device and configured to perform cooling and separating treatments on the dry gas stream that is output by the drying device so as to output s recovered hydrocarbon and hydrocarbon-depleted nitrogen stream); and
a nitrogen purification unit 4 that includes a membrane separation unit ([0035]) for producing high-purity nitrogen ([0052]) and a second output gas 42 ([0047]) carrying separated hydrocarbons ([0049]: “the hydrocarbon membrane is a membrane with a higher permeation rate of hydrocarbon 
However, Du does not explicitly disclose a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in each of which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant.
Xuan discloses a drying system for removing moisture and heavy hydrocarbons ([0007]) (i.e., a drying device) that comprises a parallel arrangement (Fig.) of a first drying tower T1 and a second drying tower T2 ([0036]) that each are filled with desiccant ([0010]) (i.e., a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided), a Xuan further teaches that while the drying tower T2 is cooling, the regeneration gas heats the pre-drying tower T3 ([0052]) (i.e., the third adsorption bed is configured to be in an auxiliary regeneration process). A flow regulating or first valve V1 ([0047]) is disposed on a first branch to divide gas toward valves V2 and V4 ([0042]) (i.e., a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other) or toward a second branch and valves V10 and V12 ([0042]) for regeneration (e.g., [0051]) (i.e., a flow regulation valve is configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant). Xuan teaches that in such a system, regeneration does not need a separate pure gas but can use a process gas ([0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption ([0030]).
Du by providing a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in each of which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant as taught by Xuan because in such a system, regeneration does not need a separate pure gas but can use a process gas (Xuan, [0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption (Xuan, [0030]). 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 103 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception 

Regarding claim 2, Xuan teaches that regeneration is divided into heating and cooling steps (i.e., processes) ([0044]).

Regarding claim 3, Xuan teaches that during a heating regeneration step, gas in the second branch (i.e., the second gas stream in the normal temperature compressed gas stream) passes through (i.e., is treated by) drying tower T3 (i.e., the third adsorption bed), heater E1 (i.e., the regeneration gas heater), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and the drying tower T1 of the adsorption process,  and merges and enters the drying tower T1 ([0049]) (i.e., the first adsorption bed or the second adsorption bed in the adsorption process of the first or second adsorption bed mixed with the first gas stream so as to output the dry gas stream).

Regarding claim 4, Xuan teaches that during a cold blowing step, regeneration gas (i.e., the second gas stream in the normal temperature compressed gas stream) passes through, for example, drying tower T2 (i.e., an adsorption bed in the regeneration process), heater E1 (i.e., the regeneration gas heater), drying tower T3 (i.e., the third adsorption bed), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and then merges into the drying tower T1 in an adsorption process (i.e., the first adsorption bed or the second adsorption bed in the adsorption process of the first or second adsorption bed mixed with the first gas stream so as to output the dry gas stream) ([0051]).

Xuan does not explicitly disclose that a ratio of the second gas stream to the normal temperature compressed gas stream is in a range from 10wt% to 30wt%, these limitations are directed toward a manner of operating the flow regulating or first valve V1 ([0047]), which in the absence of evidence to the contrary is assessed to be capable of such an adjustment ([0057]: “the flow of the two channels is adjusted by the flow regulating valve V1”).

Regarding claim 6, Xuan teaches that the drying towers can be filled with adsorbents such as molecular sieves, activated alumina, or silica gel ([0055]).

Regarding claim 7, Du discloses that the compression cooling separation unit 1 (i.e., a compression device) comprises a compressor 12, a cooler 13 (i.e., a first heat exchanger) ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., a first gas-liquid separator) in a flow direction of the incoming polyolefin tail gas. Regarding the limitation of “to perform the compressing treatment on the vent gas in polyolefin production so as to meet requirements for an operating pressure in the condensation and separation device and an operating pressure in the membrane separation device,” since Du teaches a downstream separation temperature of the second gas-liquid separation tank 32 and a downstream membrane separation unit ([0035]), the optimization of the compressor’s operation relative to these stages or the selection of a compressor configured to enable efficient operation of these stages is regarded as routine practice for the skilled practitioner and is therefore lacking in patentable distinctiveness. 

Regarding claim 8, Du teaches that the light hydrocarbon separation unit 3 (i.e., the condensation and separation device) comprises a second multi-stream heat exchanger 31 for cooling a second tail gas 23 (i.e., to perform the cooling treatment on the dry gas stream) and a second gas-liquid 

Regarding claim 9, Du teaches that a liquid phase of hydrocarbons separated from the bottom of the gas-liquid separation tank 32 is throttled and returned to the second multi-stream heat exchanger 31 to provide cold energy to it and another heat exchanger 21 ([0045]) (i.e., the stream provides cold energy to the second heat exchanger, and recovered hydrocarbon is output by the second heat exchanger), and that throttling can be effected using a throttle valve ([0060]). In addition, since the first gas 33 (i.e., noncondensable gas) from the gas-liquid separation tank 32 is reheated before it enters the membrane unit ([0052]), the skilled practitioner would have recognized that the first gas 33 provides cold energy to the second multi-stream heat exchanger 31, a stream which must carry hydrocarbon-depleted nitrogen (e.g., [0049]) since hydrocarbons are removed by the gas-liquid separation tank 32.

Regarding claim 11, Du teaches that the light hydrocarbon unit (and therefore the second multi-stream heat exchanger 31) is provided with low-temperature refrigeration via expansion refrigeration from a turbine expansion unit 5 ([0057]) (i.e., a refrigeration unit which is configured to provide cold energy to the second heat exchanger).

Regarding claim 12, Du teaches that the second multi-stream heat exchanger 31 can be a plate-fin heat exchanger or a wound tube heat exchanger (i.e., a coil-wound heat exchanger) ([0044]).

Regarding claim 13, Du teaches that the nitrogen purification unit 4 (i.e., the membrane separation device) comprises a membrane separation unit (i.e., a membrane separator) with at least one 

Regarding claim 14, Du teaches a set of hydrocarbon membrane separation modules 43 and a set of hydrogen membrane separation modules 44 in sequence (i.e., in series) (Fig. 1; [0048]), with a mainly high-purity nitrogen stream exiting as a retentate 442 (i.e., a residual) and a hydrocarbon stream exiting as a permeate 431 ([0052]).

Regarding claim 15, Du teaches the use of a hydrocarbon membrane separation module 43 with a membrane that has a higher permeation rate for hydrocarbons relative to hydrogen or nitrogen ([0049]) (i.e., a hydrocarbon selective membrane module).

Regarding claim 16, Du teaches a hydrocarbon membrane separation module 43 with a higher permeation rate of hydrocarbon components using as a rubbery polymer membrane, and a hydrogen membrane separation component 44 with a higher permeation rate for hydrogen using a glassy polymer membrane ([0049]).

Regarding claim 17, Du teaches that permeate gas 431 from the hydrocarbon membrane separation module 43 is connected to the inlet end of the compressor 12 to reduce the loss of hydrocarbons ([0050]).

Regarding claim 18, Du teaches that the nitrogen retentate 442 ([0052]) is passed to a nitrogen recovery device 6 ([0053]) for recycling to a degassing chamber ([0004]) (i.e., a degassing bin of a polyolefin plant). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Xuan, as applied to claim 1 above, and further in view of Dinh et al. (US 5,452,581, hereinafter “Dinh”).
Du teaches that the light hydrocarbon separation unit 3 can use an external low-temperature cooling medium ([0057], last two lines). However, Du in view of Xuan, does not explicitly recite that the light hydrocarbon separation unit/condensation and separation device comprises an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and that then a recovered hydrocarbon is output by the second heat exchanger.
Dinh discloses a method for recovering olefins by condensation (Abstract). Dinh teaches a condensation stage 100 that uses liquid propylene as a primary refrigerant in a first condenser 106 (i.e., a heat exchanger) (Fig. 1; col. 7, lines 35-41), with condensed olefins being separated in a vapor-liquid separator drum 118 (col. 7, lines 51-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Du in view of Xuan by providing a condensation and separation device comprising an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then the recovered hydrocarbon is output by the second heat exchanger as taught by Dinh because (1) Du teaches the use of an external low-temperature cooling medium but does not specify the cooling medium (Du, [0057]), (2) liquid propylene can be used as a primary refrigerant (Dinh, col. 7, lines 35-41), and (3) since the purpose of the light hydrocarbon separation unit of Du is to separate light hydrocarbons (Du, [0045]), the skilled practitioner would have found the recovery of hydrocarbon due to condensation in a heat exchanger to be prima facie obvious.

Claims 19-27 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Ma et al. (CN105004140A, hereinafter “Ma”) and Xuan.
Ma, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 10 May 2021. This translation is appended herein.)
Regarding claim 19, Du discloses a process ([0059]) for recovering a polyolefin tail gas ([0002]) (i.e., a process for recovering valuables from vent gas in polyolefin production) comprising steps of:
in a compression cooling separation unit 1 (i.e., a compression device), using a compressor 12, a cooler 13, ([0036]), and a buffer tank 14 with a liquid outlet port to output heavy hydrocarbons ([0038]) and a first tail gas 15 output ([0040]) (i.e., to output a condensed liquid and a compressed gas stream);
in a dryer (i.e., a drying device) that may be provided between the cooler 13 and the buffer tank 14 in a specific embodiment ([0038]), but which must be upstream of a subsequent light hydrocarbon separation unit 3 ([0037]) (i.e., that is connected to the compression device), removing water (i.e., dehydrating) from the tail gas ([0039]);
in a light hydrocarbon separation unit 3 (i.e., a condensation and separation device) that includes a second multi-stream heat exchanger 31, cooling a second tail gas 23 to a separation temperature and using a second gas-liquid separation tank 32 ([0043]) to output a first gas 33 ([0048]) comprising hydrogen and nitrogen ([0049]) and depleted in hydrocarbons ([0043]) (i.e., outputting recovered hydrocarbon and a hydrocarbon-depleted nitrogen stream);
in a light hydrocarbon separation unit 3, cooling a second tail gas 23 to a separation temperature in a second multi-stream heat exchanger 31, and outputting a first gas 33 ([0048]) comprising hydrogen and nitrogen ([0049]) and depleted in hydrocarbons separated from a second gas-liquid separation tank 32 ([0043]) (i.e., cooling and separating treatments on the dry gas stream; outputting recovered hydrocarbon and hydrocarbon-depleted nitrogen stream); and
in a nitrogen purification unit 4 with a membrane separation unit ([0035]), producing high-purity nitrogen ([0052]) and a second output gas 42 ([0047]) carrying separated hydrocarbons ([0049]: “the 
However, Du does not explicitly disclose (i) outputting a normal temperature compressed gas stream; or (ii) a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant.
Regarding (i), Ma discloses polypropylene tail gas recovery device and method from the production of polypropylene (Abstract; [0002]) using a compression unit 100 that includes a tail gas compressor 110, a circulating water cooler 120, and a normal temperature gas-liquid separator 130 ([0038]). Ma teaches that the compressed gas is cooled to room temperature ([0010]) (i.e. a normal temperature – see the instant specification at p. 11, lines 25-26). Ma teaches that this temperature is effective for the operation of the gas-liquid separator 130 ([0038]).
Du by (i) outputting a normal temperature compressed gas stream as taught by Dinh because (1) Du teaches the cooling of a tail gas but does not specify the desired cooled temperature of the gas (Du, [0036]), and (2) room temperature is effective for the operation of the gas-liquid separator 130 (Ma, [0038]).
Regarding (ii), Xuan discloses a drying system for removing moisture and heavy hydrocarbons ([0007]) (i.e., a drying device) that comprises a parallel arrangement (Fig.) of a first drying tower T1 and a second drying tower T2 ([0036]) that each are filled with desiccant ([0010]) (i.e., a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided), a third or auxiliary drying tower T3 ([0037], [0050]) (i.e., a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided); a heater E1 ([0049]) used during the regeneration of towers T1 and T2 ([0049], [0054]) (i.e., a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, respectively), a gas-liquid separator T4 ([0049]) (i.e., a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed, respectively), and a cooler E2 ([0049]) (i.e., a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed, respectively), wherein the third tower T3 is in communication with the heater E1, and the gas-liquid separator T4 is in communication with the cooler E2 (Fig.); and wherein the towers T1 and T2 are configured to alternately carry out the drying process and the regeneration process ([0010]) (i.e., the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately). Xuan further teaches that while the drying tower T2 is cooling, the regeneration gas heats the pre-drying tower T3 ([0052]) (i.e., the third adsorption bed is configured to be in an auxiliary regeneration process). A flow regulating or first valve V1 ([0047]) is disposed on a first branch to divide gas toward valves V2 and V4 ([0042]) (i.e., Xuan teaches that in such a system, regeneration does not need a separate pure gas but can use a process gas ([0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption ([0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du in view of Dinh by providing (ii) a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed respectively, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed respectively, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature compressed gas stream into a first gas stream Xuan because in such a system, regeneration does not need a separate pure gas but can use a process gas (Xuan, [0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption (Xuan, [0030]).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 103 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding claim 20, Xuan teaches that regeneration is divided into heating and cooling steps (i.e., processes) ([0044]).

Regarding claim 21, Xuan teaches that during a heating regeneration step, gas in the second branch (i.e., the second gas stream in the normal temperature compressed gas stream) passes through (i.e., is treated by) drying tower T3 (i.e., the third adsorption bed), heater E1 (i.e., the regeneration gas heater), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and the drying tower T1 of the adsorption process,  and merges and enters the drying tower T1 ([0049]) (i.e., the first adsorption bed or the second adsorption bed in the adsorption process of the first or second adsorption bed mixed with the first gas stream so as to output the dry gas stream).

Xuan teaches that during a cold blowing step, regeneration gas (i.e., the second gas stream in the normal temperature compressed gas stream) passes through, for example, drying tower T2 (i.e., an adsorption bed in the regeneration process), heater E1 (i.e., the regeneration gas heater), drying tower T3 (i.e., the third adsorption bed), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and then merges into the drying tower T1 in an adsorption process (i.e., the first adsorption bed or the second adsorption bed in the adsorption process of the first or second adsorption bed mixed with the first gas stream so as to output the dry gas stream) ([0051]).

Regarding claim 23, although Xuan does not explicitly disclose that a ratio of the second gas stream to the normal temperature compressed gas stream is in a range from 10wt% to 30wt%, Xuan does teach that the flow regulating valve V1 is to be used to adjust flow to the two channels or branches  ([0057]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II)(A).

Regarding claim 24, Xuan teaches that the drying towers can be filled with adsorbents such as molecular sieves, activated alumina, or silica gel ([0055]).

Regarding claim 25, Du discloses that the compression cooling separation unit 1 (i.e., a compression device) comprises a compressor 12, a cooler 13 (i.e., a first heat exchanger) ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., a first gas-liquid separator) in a flow direction of the incoming polyolefin tail gas. Regarding the limitation of “to perform compressing treatment on the vent gas in polyolefin production so as to meet requirements for an operating pressure in the condensation and separation device, and an operating pressure in the Du teaches a downstream separation temperature of the second gas-liquid separation tank 32 and a downstream membrane separation unit ([0035]), the optimization of the compressor’s operation relative to these stages is regarded as routine practice for the skilled practitioner and is therefore lacking in patentable distinctiveness. 

Regarding claim 26, Du teaches that the light hydrocarbon separation unit 3 (i.e., the condensation and separation device) comprises a second multi-stream heat exchanger 31 for cooling a second tail gas 23 (i.e., to perform the cooling treatment on the dry gas stream) and a second gas-liquid separation tank 32 ([0043]) (i.e., a second gas-liquid separator to perform the gas-liquid separating treatment) in a flow direction of the polyolefin tail gas.

Regarding claim 27, Du teaches that a liquid phase of hydrocarbons separated from the bottom of the gas-liquid separation tank 32 is throttled and returned to the second multi-stream heat exchanger 31 to provide cold energy to it and another heat exchanger 21 ([0045]) (i.e., the stream provides cold energy to the second heat exchanger, and recovered hydrocarbon is output by the second heat exchanger), and that throttling can be effected using a throttle valve ([0060]). In addition, since the first gas 33 (i.e., noncondensable gas) from the gas-liquid separation tank 32 is reheated before it enters the membrane unit ([0052]), the skilled practitioner would have recognized that the first gas 33 provides cold energy to the second multi-stream heat exchanger 31, a stream which must carry hydrocarbon-depleted nitrogen (e.g., [0049]) since hydrocarbons are removed by the gas-liquid separation tank 32.

Regarding claim 29, Du teaches that the light hydrocarbon unit (and therefore the second multi-stream heat exchanger 31) is provided with low-temperature refrigeration via expansion refrigeration 

Regarding claim 30, Du teaches that the second multi-stream heat exchanger 31 can be a plate-fin heat exchanger or a wound tube heat exchanger (i.e., a coil-wound heat exchanger) ([0044]).

Regarding claim 31, Du teaches that the nitrogen purification unit 4 (i.e., the membrane separation device) comprises a membrane separation unit (i.e., a membrane separator) with at least one set of hydrocarbon membranes and at least one set of hydrogen membrane separation modules 44 (i.e., a membrane module for gas separation) ([0047]).

Regarding claim 32, Du teaches a set of hydrocarbon membrane separation modules 43 and a set of hydrogen membrane separation modules 44 in sequence (i.e., in series) (Fig. 1; [0048]), with a mainly high-purity nitrogen stream exiting as a retentate 442 (i.e., a residual) and a hydrocarbon stream exiting as a permeate 431 ([0052]).

Regarding claim 33, Du teaches the use of a hydrocarbon membrane separation module 43 with a membrane that has a higher permeation rate for hydrocarbons relative to hydrogen or nitrogen ([0049]) (i.e., a hydrocarbon selective membrane module).

Regarding claim 34, Du teaches a hydrocarbon membrane separation module 43 with a higher permeation rate of hydrocarbon components using as a rubbery polymer membrane, and a hydrogen membrane separation component 44 with a higher permeation rate for hydrogen using a glassy polymer membrane ([0049]).

Regarding claim 35, Du teaches that permeate gas 431 from the hydrocarbon membrane separation module 43 is connected to the inlet end of the compressor 12 to reduce the loss of hydrocarbons ([0050]).

Regarding claim 36, Du teaches that the nitrogen retentate 442 ([0052]) is passed to a nitrogen recovery device 6 ([0053]) for recycling to a degassing chamber ([0004]) (i.e., a degassing bin of polyolefin plant). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Xuan, as applied to claim 19 above, and further in view of Dinh.
Du teaches that the light hydrocarbon separation unit 3 can use an external low-temperature cooling medium ([0057], last two lines). However, Du in view of Ma and Xuan does not explicitly recite that the light hydrocarbon separation unit/condensation and separation device comprises an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then the recovered hydrocarbon is output by the second heat exchanger.
Dinh discloses a method for recovering olefins by condensation (Abstract). Dinh teaches a condensation stage 100 that uses liquid propylene as a primary refrigerant in a first condenser 106 (i.e., a heat exchanger) (Fig. 1; col. 7, lines 35-41), with condensed olefins being separated in a vapor-liquid separator drum 118 (col. 7, lines 51-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du in view of Ma and Xuan by providing a condensation and separation device comprising an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then the recovered hydrocarbon is output by the second heat Dinh because (1) Du teaches the use of an external low-temperature cooling medium but does not specify the cooling medium (Du, [0057]), (2) liquid propylene can be used as a primary refrigerant (Dinh, col. 7, lines 35-41), and (3) since the purpose of the light hydrocarbon separation unit of Du is to separate light hydrocarbons (Du, [0045]), the skilled practitioner would have found the recovery of hydrocarbon due to condensation in a heat exchanger to be prima facie obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Xuan, as applied to claim 8 above, and further in view of Thulukkanam (2013, Heat Exchanger Design Handbook (2nd Edition) - 1.3.1.1 Tubular Heat Exchanger. Taylor & Francis.).
Du in view of Xuan does not explicitly disclose a second heat exchanger that is a shell-tube heat exchanger.
Thulukkanam teaches performance features of different types of heat exchangers (p. 3, Table 1.1). Thulukkanam teaches that shell and tube heat exchangers have the advantage of easy maintenance and repairability (p. 3). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Du in view of Xuan by providing a second heat exchanger that is a shell-tube heat exchanger as taught by Thulukkanam because shell and tube heat exchangers have the advantage of easy maintenance and repairability (Thulukkanam, p. 3).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Ma and Xuan, as applied to claim 26 above, and further in view of Thulukkanam.
Du in view of Ma and Xuan does not explicitly disclose a second heat exchanger that is a shell-tube heat exchanger.
Thulukkanam teaches performance features of different types of heat exchangers (p. 3, Table 1.1). Thulukkanam teaches that shell and tube heat exchangers have the advantage of easy maintenance and repairability (p. 3). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du in view of Ma and Xuan by providing a second heat exchanger that is a shell-tube heat exchanger as taught by Thulukkanam because shell and tube heat exchangers have the advantage of easy maintenance and repairability (Thulukkanam, p. 3).
Regarding the limitations of “the recovered hydrocarbon is 98 % (V/V) or above, the recovered hydrocarbon-depleted nitrogen is 65 % (V/V) or above, and the purity of hydrocarbon-depleted nitrogen is 98 % (V/V) or above,” the process taught by Du in view of Ma and Xuan comprises the elements of the process as claimed, so one of ordinary skill in the art would have a reasonable expectation that process taught by Du in view of Ma and Xuan can provide a recovered hydrocarbon that is 98 % (V/V) or above, a recovered hydrocarbon-depleted nitrogen that is 65 % (V/V) or above, and a purity of hydrocarbon-depleted nitrogen that is 98 % (VIV) or above, as the performance of the process would necessarily flow from the elements of the process as claimed. In addition, Du teaches an example in which hydrocarbon recovery is 99.88%, nitrogen recovery is 90.91%, and a nitrogen stream purity is 97.89% (~98%) ([0070], or [0065] in the original document), so the skilled practitioner would have expected the process taught by Du in view of Ma and Xuan to be capable of obtaining the claimed values. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772